     Case 1:16-cv-07743-RWS Document 51 Filed 12/13/18 Page 1 of 1



                                                                                   . ::-_::::.-::::=-.-------i i
                        PECHMAN LAW GROUP PL~l,:r ·.                                 ,. ;y·
                         A T T O R N E Y S          AT    L   A       i ·-·'
                                                                  !' -              A l
                                                                                          ; I l'T'
                                                                                          ~,    \_



                                 488 MADISON A VENUE
                               NEW YORK, NEW YORK 10022           '
                                     (212) 583-9500
                                 WWW.PECHMANLAW.COM

                                                      Decemberl 3, 2018


Honorable Robert W. Sweet                                                          ~~--~ n. nr~ ~
United States District Court                                                   '
Southern District of New York                                                       i)EC "' 3 2018          1


500 Pearl Street
New York, New York 10007

                Re:    Salazar et al. v. 203 Lena Inc. d/b/a Cocina Taller et al.
                       16 Civ. 7743 (RWS)(TLC)

Dear Judge Sweet:

       Plaintiffs respectfully submit this request to adjourn the pretrial
conference recently scheduled for December 18, 2018, until the stay entered in
this case is lifted. On September 7, 2017, the Court stayed this case in its entirety
due to Defendant 203 Lena Inc.'s filing for bankruptcy. (ECF No. 44.)
Accordingly, nothing has occurred since in furtherance of this matter.
Bankruptcy proceedings, in which Plaintiffs have filed proofs of claim, continue.
(S.D.N.Y. Bankr. Dkt. 17-23274-rdd, Doc. No. 9.)

        As Defendants' counsel had withdrawn from representation prior to the
stay and Defendants have not provided telephonic contact information or
retained new counsel, Plaintiffs' counsel has not been able to reach Defendants
directly regarding this request. However, a copy of this letter has been provided
to Defendant 203 Lena Inc.' s bankruptcy counsel, who has raised no objection to
the adjournment requested. This is the third request to adjourn this conference
until the stay in this matter is lifted, the first and second of which were granted
for the same reasons raised herein. (ECF Nos. 47, 50.)

       We thank the Court for its consideration.

                                                      Respectfully submitted,
        s--·~         l'Y(_kt_~                       s/ Lillian M.     Marquez

                B c ~ dSZJJ                           Lillian M. Marquez
                  / z ~ I 5, If-
